                        Case 20-22497-EPK        Doc 57     Filed 01/28/21     Page 1 of 2




         ORDERED in the Southern District of Florida on January 28, 2021.




                                                               Erik P. Kimball, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                         WEST PALM DIVISION

         In re:

         STUART ROY MILLER,                                          Case No.: 20-22497-EPK

               Debtor.                                               Chapter 11
         __________________________/

                       AGREED ORDER GRANTING AGREED EX PARTE MOTION
                            TO EXTEND DEADLINE TO FILE COMPLAINT
                         OBJECTING TO THE DISCHARGEABILITY OF DEBTS

                  THIS MATTER came before the Court without hearing upon the Agreed Ex Parte Motion

         to Extend Deadline to File Complaint Objecting to the Dischargeability of Debts (the "Motion"),

         filed by Office Depot, Inc. ("Office Depot"). ECF No. 56.

                  The Court having reviewed the Motion and being otherwise advised, and upon the

         agreement of Office Depot and debtor in possession, Stuart Roy Miller, it is

                  ORDERED AND ADJUDGED as follows:




         {1031/000/00516466}
               Case 20-22497-EPK          Doc 57     Filed 01/28/21     Page 2 of 2




       1.      The Motion is GRANTED.

       2.      The deadline for Office Depot to file a complaint objecting to the dischargeability

of debts under 11 U.S.C. § 523 is EXTENDED through and including March 2, 2021.

                                               ###

SUBMITTED BY:

Patrick Dorsey, Esq.
SHRAIBERG, LANDAU & PAGE, P.A.
Attorneys for Office Depot
2385 NW Executive Center Drive, Suite 300
Boca Raton, Florida 33431
Telephone: 561-443-0800
Facsimile: 561-998-0047
Email: pdorsey@slp.law

Patrick Dorsey, Esq. is directed to serve copies of this Order upon all interested parties and to
file a certificate of service with the Court.




{1031/000/00516466}
